Title: General Orders, 5 March 1783
From: Washington, George
To: 


                        
                             Head Quarters Newburgh Wednesday March 5th 1783
                            Parole Tunbridge,
                            Countersigns, Versailles, Wapping
                        
                        For the day tomorrow Colonel H. Jackson.
                        For Duty the 6th Massachusetts regiment.
                        At the General Courtmartial whereof Colo. Micheal Jackson is president the following soldiers were tried viz.
                            Henry Burk of the 6th Massachusetts regiment For desertion found guilty in breach of Article 1 section 6th of the rules
                            and articles of war, and sentenced to receive One hundred lashes on his naked back; Richard Joet of the 2d Massachusetts
                            regt for Desertion—found guilty of a breach of Article 1. Sect. 6. of the Rules and Articles of war and sentenced to have
                            his honorary Badges taken off by the Drum Major at the head of the regiment and receive fifty lashes on his naked
                            back—Christopher Schoonover of the 2d Jersey regiment, For reinlisting in the 5th Massachusetts regt—found not guilty and
                            therefore acquitted. John Edwards of the 2d Hampshire regiment—also Noah Allen of the same regiment "For
                                Desertion," found Guilty of a breach of Article 1st section 6th of the Articles of war, but in
                            consideration of the General orders of the 6th of February 1783 they viz Edwards and Allen are acquitted.
                        The Commander in Chief approves the foregoing sentences, and directs them to be carried into execution at
                            such time as the Commanding officers of the regiments to which they belong may think proper.
                    